The offense is possessing beer and wine in a dry area for the purpose of sale; the punishment, a fine of $100.00.
Appellant's motion for new trial appears to have been filed June 28, 1939. The order overruling the motion for new trial bears no date and the record fails to disclose the date upon which said motion was overruled. At the time said order was made appellant was given sixty days in which to file her bills of exception. Several bills of exception are brought forward which appear to have been filed August 28, 1939. If we should assume that the motion for new trial was overruled on the date it was filed — June 28, 1939, — it appears that *Page 20 
appellant's bills of exception were filed sixty-one days from such date. This was too late to warrant their consideration.
No statement of facts is brought forward.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                          ON REHEARING.